Exhibit 10.1 July 9, 2007 Interdom Partners Commercial Cartage, Inc. Pride Logistics, L.L.C. c/o Interdom Partners 11800 S. 75th Avenue Suite 2N Palos Heights, IL 60463 Attention:Richard K. Rudie Dear Rick: Reference is hereby made to that certain Asset Purchase Agreement dated as of June 6, 2007 by and among Comtrak Logistics, Inc., a Delaware corporation, Hub City Terminals, Inc., a Delaware corporation, Interdom Partners, a general partnership organized under the laws of Illinois, Commercial Cartage, Inc., a Nevada corporation (the “Company”), Pride Logistics, L.L.C., an Illinois limited liability company, and the other parties signatory thereto (the “Agreement”).Each capitalized term used but not defined herein has the meaning assigned thereto in the Agreement. Purchasers and Sellers hereby agree to terminate the Agreement as of the date hereof in accordance with Section 11.1(a) of the Agreement. Please acknowledge your agreement with the above by executing this letter where indicated below. COMTRAK LOGISTICS, INC. By: /s/ David P. Yeager Title:CEO HUB CITY TERMINALS, INC. By:/s/ David P. Yeager Title:CEO Acknowledged and agreed. INTERDOM PARTNERS By:Interdom, Inc. Its:General Partner By:/s/ Richard K. Rudie Richard K. Rudie, President COMMERCIAL CARTAGE, INC. By:/s/ Richard K. Rudie Richard K. Rudie, President PRIDE LOGISTICS, L.L.C. By:Bogfid, Inc. By:/s/ Richard K. Rudie Richard K. Rudie, President
